Applicants’ amendment has overcome the rejections made in the previous office action but has necessitated the following new grounds of rejection.  

In an effort to provide clarity, the Examiner questions applicants’ statement on the record that the compound of the present invention has one group of formula (3) on a terminal end and one (or more) as one (or more) internal side chain.  This is a limiting statement that does not appear to be consistent with that which is actually claimed.  The specific point of concern is that there must be a group of formula (3) on the terminal end.  Note for instance that claim 1 states that “the bonding order of the siloxane units in the parentheses is not limited”.   Paragraph 23 of the specification states that “the siloxane units may be sequenced at random or form a block unit” while page 14 shows an example of the compound of formula (1) in which the far left hand side is a dimethyl-siloxane unit.  Furthermore, one having ordinary skill in the siloxane art is aware that siloxane formulas are most often representative of the general formula rather than an exact structure.  Note that the right hand terminal unit of the compound of formula (1) has an Si atom that is not part of a repeating unit such that it is has to be a terminal group.  This is not true with the left hand structure.  
	Clarification is requested.  While the siloxane argued by applicants is embraced by the formula (1) the Examiner does not believe that applicants intend for the structure to be limited as such.  For prior art purposes the Examiner will interpret the claimed compound has having the requirement that the order of the siloxane units is not limited, as this is the language actually found in claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozark et al.
This reference was cited in the previous office action and as such it will not be discussed in detail.  Applicants have amended the claim such that there must be from 2 to 100 R2 groups of formula (3).  While this is not anticipated by Ozark et al., such a compound is rendered obvious.
	Note the structure on the top of column 2, noting that “m” is preferably an integer of 1 to 10 (top of column 4) meeting the claimed total of p+q.  Note too that the R1 group can be an alkyl group wherein ether linkages may be included between carbon atoms.  Additionally note that the R1 groups therein can be independently selected from the list taught by Ozark et al. such that an alkyl having an ether linkage can be used in the alternative and in an equivalent manner as an alkyl group.   See column 2, lines 15 and 20.  	
	While this does not show a specific ether linkage for R1, given the fact that col-umn 2, line 33, teaches that R2 has an ether linkage, one having ordinary skill in the art would have found the selection of this ether containing group as  the R1 group having an ether linkage to have been obvious.  For instance, the working examples contain, as an ether containing R2 group, propyleneglycol monomethylether such that this would have been an obvious selection for an R1 group containing an ether linkage. This meets the claimed formula (3) and as such the skilled artisan would have found a compound meeting formula (I) on the top of column 2 and having from 1 to 10 “m” units and having multiple groups meeting formula (3) attached to the backbone of the siloxane obvious.  
	For dependent claims 2 to 15, the Examiner relies on the rejection rationale of record noted in the previous office action.  Applicants’ response relies only on the . 

Claims 16 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ozark et al. as applied to claims 1 to 15 above, and further in view of Farris et al. or WO 2017/094392, as interpreted by Okamura.
	This rejection relies on the rationale of record.  That is, Ozark et al. teach a differ-ent method of preparing the siloxanes therein.
	Farris et al. teach a method of preparing asymmetric siloxane in which a siloxane having a monohydrogen terminal group undergoes hydrosilylation in a manner such as claimed.  See column 1, lines 55 and on.  This method is cost effective and efficient.
	Okamura teaches a method of preparing asymmetric siloxane in which a siloxane having a monohydrogen terminal group undergoes hydrosilylation in a manner such as claimed.
	As such one having ordinary skill in the art would have been motivated to use a known process of preparing asymmetric siloxanes to prepare the asymmetric siloxane found in Ozark et al.  Motivation to do so arises from the fact that such a process will result in a predictable and useful product.  In this manner such a hydrosilylation reaction would have been obvious.  As this applies to the amended claim in which “p” is 2 to 100, note that this preparation method would apply to a monohydrogen terminated siloxane having more than one group of formula (3) attached thereto.  
.

Claims 1 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al.
	Chang et al. teach a monoacryl terminated polysiloxane in paragraphs 102 and on.  The monoacryl group corresponds to the claimed -L-M terminal group.  Note that the various R groups attached to the backbone can be an -alk-(OCH2CH2)n1-(OCH2)n2-OR31 group as defined in paragraph 102.  Such groups are disclosed as being an alter-native to alkyl groups.  Since n1 and n2 can be from 0 to 10 and R31 can be hydrogen or a C1-6 alkyl group, this embraces the claimed formula (3) such that one having ordinary skill in the art would have found the selection of a group within the breadth of formula (3) to have been obvious.  
	This group is independently selected such that the skilled artisan would have found the selection of one such group and one group meeting R3 to have been obvious.
	For instance, note that the preferred compounds listed at the end of paragraph 102 differ from that claimed (as well as the limitations of claims 2 to 5, 8 to 11) only in that these are dimethylsiloxane backbones.  Given the teachings in paragraph 102 that the methyl groups can be used interchangeably with the -alk-(OCH2CH2)n1-(OCH2)n2-OR31 group one having ordinary skill in the art would have found such a siloxane backbone as required in formula (1) to have been obvious.  Note that the value of a+b can be from 5 to 700 which overlaps with the claimed p+q range of 2 to 100.  
2CH2)n1-(OCH2)n2-OR31 group is clearly suggested by this teaching.
	In short, the siloxane found in Chang et al. is generic to that claimed such that one having ordinary skill in the art would have found such a siloxane obvious.  
	For claim 2 to 4 note again that the preferred siloxanes include methacryloxy-propyl terminal groups or methacryloxy hydroxypropyloxy terminal groups (end of para-graph 102).  These groups meet these claims.
	For claim 5 note that the term “radical polymerizable group” as M embraces the methacryloxy group in Chang et al. such that R33 as a C1-25 alkyl renders obvious this requirement.  Specifically the propyl group in the preferred siloxanes meet this claim.
	For claim 6 and 7 note that these limitations are embraced by the definition for the group -alk-(OCH2CH2)n1-(OCH2)n2-OR31 such that the skilled artisan would have found such a limitation obvious.
	For claim 8 note that the preferred siloxanes in the end of paragraph 102 are monobutyl terminated.
	For claim 9 note that the preferred R groups attached to the siloxane backbone are methyl such that it would have been obvious to select methyl groups as the alterna-tive to any -alk-(OCH2CH2)n1-(OCH2)n2-OR31 groups present.  
	For claims 10 and 11 again see the preferred siloxanes in paragraph 102.  

	For claims 13 and 14 see paragraph 104 which teaches the copolymerization of the monomer in paragraph 102.
	For claim 15 see the abstract of Chang et al. which teaches a lens.
	For claim 16 note that paragraph 102 teaches that the siloxanes can be prepared by ethylenically functionalizing a monofunctionalized polysiloxane.  From this the skilled artisan would have found it obvious to select the appropriate reactants to form the siloxane found in paragraph 102 and monoethylenically functionalizing an SiH siloxane with an unsaturated compound to result in the corresponding monoacryl terminal group would have been obvious.  That is, when a propylene divalent group attached the methacryloxy group to the siloxane backbone, as is the preferred group in the siloxanes in paragraph 102, the skilled artisan would have recognized that one can achieve this by the reaction of an allyl functional methacryloxy compound with the appropriate SiH terminated siloxane.  This is true particularly in view of the fact that such hydrosilylation reactions are very common and known in the art.  
	For claims 17 to 24, note that selecting such specific reactants would have been obvious over Chang et al. in view of the fact that such selections would be necessary to arrive at the siloxane suggested therein.  
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/18/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765